Citation Nr: 0319916	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-21 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of fracture of the left iliac crest with 
painful motion of the left hip.  

2.  Entitlement to an initial rating in excess of 20 percent 
for lateral cutaneous neuralgia of the left thigh.  

3.  Entitlement to a rating in excess of 10 percent for a 
tender scar of the left iliac crest.  

4.  Entitlement to an initial rating in excess of 40 percent 
spondylolistheis of L5-S1.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from April 1973 to March 
1977.  

This appeal arises from a October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming which denied an increased rating for 
fracture of the left iliac crest, with lateral femoral 
cutaneous neuralgia of the left thigh and service connection 
for a right kidney disorder.  

The veteran was notified of the October 1998 rating decision 
by the RO in October 1998.  In November 1998 the veteran 
filed his notice of disagreement with the issue of the 
increased benefits only.  The RO issued a statement of the 
case in September 1999.   The veteran submitted his 
substantive appeal in October 1999.  The RO continued the 10 
percent rating for residuals of fracture of the iliac crest 
with lateral cutaneous neuralgia in the left thigh in 
December 1999.  

In January 2001 the Board of Veterans' Appeals (Board) 
remanded the veteran's claim to the RO.  The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") in Stegall v. West, 11  Vet. App. 268 (1998) held 
that a remand by the Board confers on the veteran as a matter 
of law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  The Board has reviewed the claims 
folder and the development ordered in the remand has been 
completed.  

A December 2002 RO decision granted service connection for 
L5-S1 spondylolisthesis; that disability was determined to 
part of the already service-connected residuals of a fracture 
of the iliac crest and the 10 percent rating was continued.  
Separate ratings of 20 and 10 percent were granted for the 
veteran's lateral femoral cutaneous neuralgia and residuals 
of a fracture of the left iliac crest with painful motion of 
the left hip (both residuals of the fracture of the left 
iliac crest), respectively.  (The effective date for the 20 
percent rating was determined to be October 23, 1997; the 10 
percent rating for the scar had been in effect since October 
13, 1987.  The lateral femoral cutaneous neuralgia was 
previously rated with residuals of a fracture of the iliac 
crest (including the scar) as one disability with an 
evaluation of 10 percent assigned under 38 C.F.R. §§ 4.71a- 
4.118, Diagnostic Code 5299-7804.)  The RO notified the 
veteran of the decision in a January 2003 letter.  The last 
page of the letter instructed the veteran that he had one 
year to disagree with the rating decision.  

The veteran submitted a statement in February 2003, 
disagreeing with the "10 percent rating based on mild 
attacks and painful motion."  He indicated that these 
attacks recurred almost all the time.  The Decision Review 
Officer issued a decision in April 2003, which assigned a 
separate rating for the veteran's spondylolistheis of L5-S1 
of 40 percent; the 10 percent rating was continued for his 
residuals of a fracture of the left iliac crest with  painful 
motion of the left hip.  A supplemental statement of the case 
was issued in April 2003, which included the issues of the 
ratings for the veteran's spondylolisthesis of L5-S1 and left 
hip disorder.  The veteran was not notified that he must 
submit a substantive appeal to prefect his appeal of the 
spondylolisthesis of L5-S1 claim and the RO certified the 
issue to the Board.  Under these and the above circumstances, 
the Board finds that this issue is properly in appellate 
status.  

In view of the foregoing, the Board finds that the issues 
currently on appeal are :  entitlement to an initial rating 
in excess of 10 percent for residuals of fracture of the left 
iliac crest with painful motion of the left hip; entitlement 
to an initial rating in excess of 20 percent for lateral 
cutaneous neuralgia of the left thigh; entitlement to a 
rating in excess of 10 percent for a tender scar of the left 
iliac crest; and entitlement to an initial rating in excess 
of 40 percent spondylolisthesis of L5-S1.


FINDINGS OF FACT

1.  The veteran's service-connected fracture of the left 
iliac crest is well healed; residuals of that fracture 
include limitation of flexion of the left hip to 80 degrees 
because of pain; there is otherwise full range of motion of 
the hip without pain.  
2.  The veteran's service-connected lateral cutaneous 
neuralgia of the left thigh is manifested by numbness, 
tingling, hypersensitivity to sharp touch, diminished 
sensation, and burning with movement of the hip and thigh; 
the rating for neuralgia is limited by regulation to that 
commensurate with moderate incomplete paralysis; in any 
event, there is no appreciable secondary atrophy or loss of 
strength of the quadriceps extensor muscles, and no more than 
overall moderate incomplete paralysis of the nerve.  

3.  The veteran's service-connected scar of the iliac crest 
is tender to palpation; the scar measures 8 centimeter 
horizontally and 3 x 10 elliptically; it does not exceed 77 
square centimeters.  

4.  The veteran's service-connected spondylolisthesis of L5-
S1 is not manifested by unfavorable ankylosis of the lumbar 
spine or more than severe intervertebral disc syndrome, nor 
is it productive of incapacitating episodes having a total 
duration of more than 4 weeks during a 12 month period. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for limitation of motion of the left hip as a 
residual of a fracture of the left iliac crest have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.41, 4.45, 4.67, 4.71a, Diagnostic Code 
5252 (2002).  

2.  The criteria for an initial evaluation in excess of 20 
percent for lateral cutaneous neuralgia of the left thigh 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5107 
(West 2002); 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8726 
(2002).  

3.  The criteria for an evaluation in excess of 10 percent 
for a painful scar of the left iliac crest have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002); 67 Fed. Reg. 49590-
49599 (July 31, 2002)(to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7804).  

4.  The criteria for an initial evaluation in excess of 40 
percent for spondylolisthesis of L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5292, 5289, 5293 (prior to 
September 22, 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5293 
(from September 22, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The September 1999 statement of 
the case and the December 1999 supplemental statement of the 
case outlined the criteria for granting higher evaluations.  
In June 2001 the RO wrote the veteran a letter and explained 
what evidence could be used to show an increase in his 
disabilities.  He was notified and made aware of the evidence 
needed to substantiate his claims and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The veteran stated he was receiving treatment at the 
VA Medical Center in Cheyenne.  The RO requested those 
records and associated them with the claims folder.  The 
veteran has not identified any records which have not been 
obtained.  The RO arranged for the veteran to be examined in 
January 2002, April 2002 and September 2002 by both 
orthopedic and neurology specialists.  The Board had reviewed 
those examination reports and finds they are adequate for 
rating purposes.  There is no indication in the claims folder 
that any further assistance is necessary.  

Factual Background.  In February 1974 the veteran went off a 
40 foot cliff on a motorcycle.  Service medical records 
reveal the veteran was hospitalized from February 22, 1974 to 
April 1, 1974 for treatment of an anterior-inferior left 
iliac spine fracture.  X-rays revealed an avulsed left 
anterior superior iliac spine, diastasis of the symphysis 
pubis and L5-S1, Grade I spondylolisthesis with (presumed 
traumatic) spondylolisthesis.  In July 1974 X-rays revealed 
healing between the previously seen bony fragment along the 
left pelvis in the site of the avulsion of this fragment from 
the anterior portion of the left iliac wing.  There was a 
suggestion of sclerosis of the right sacro-iliac joint.  A 
physical profile allowed the veteran to wear his uniform 
without a belt due to left hip pain.  

In February 1975 the veteran had an exostosis of the left 
anterior inferior iliac crest excised.  The Narrative Summary 
noted the veteran had associated paresthesias in the anterior 
thigh.  

A Report of Medical Examination in July 1976 noted only a 30 
centimeter scar of the left hip.  

The veteran filed his original claim for service connection 
for residuals of a hip fracture in March 1977.  The RO in 
April 1977 granted service connection for residuals of 
fracture of the left hip and assigned a noncompensable 
rating.  

The veteran in December 1988 sent the RO copies of treatment 
records from his private orthopedist.  The April 1984 record 
include a diagnosis of scarring secondary to open fracture of 
the left anterior iliac crest, with probable neuroma like 
pain as a result of pressure over the scar.  

A VA examination in January 1989 revealed pain on extreme 
flexion greater than 90 degrees and good range of motion of 
the hip.  The anterior iliac crest was irregular.  There was 
an eight inch scar over the iliac crest.  X-rays revealed a 
deformity of the left iliac region relating to the history of 
old trauma.  The articular surface of the left hip was 
normal.  

The RO in a March 1989 rating decision granted a 10 percent 
rating for the residuals of fracture of the left hip.  

A VA examination was conducted in February 1991.  Examination 
revealed full flexion of the left hip to 125 degrees.  At 
approximately 110 degrees the veteran had a little discomfort 
and "catch."  Extension was to approximately 20 degrees 
bilaterally and internal and external rotation were equal 
bilaterally at approximately 45 degrees.  Abduction is 
slightly decreased when compared to the right at 40 degrees.  
Adduction was to approximately 15 degrees bilaterally.  There 
was diminished 2 point discrimination along the entire 
lateral thigh.  He had a significant scar on his left lower 
abdomen secondary to the compound fracture.  The diagnosis 
was status post compound fracture of the left iliac crest 
with moderate residual paresthesias secondary to cutaneous 
nerve injury.  X-rays revealed a dystrophic calcification 
over the left iliac wing near the anterior-inferior spine.  
There were no degenerative changes of the left hip.  Sacro-
iliac joints were intact and normal.  The sacral foramin was 
normal.  The symphysis pubis was normal.  

In October 1997 the veteran submitted a claim for an 
increased rating for his left hip disorder.  He reported he 
had been treated at the Cheyenne VA Hospital and been 
referred to Cheyenne Internal Medicine and Neurology in 
November 1997.  He contended that over the last couple of 
years he had begun to miss some work due to his hip and his 
inability to take any medication.  

The RO wrote a letter to Internal Medicine and Neurology in 
October 1997 and requested the veteran's medical records.  

The RO arranged for a VA fee basis examination by a 
neurologist at Cheyenne Internal Medicine and Neurology in 
November 1997.  The veteran reported that ever since the 
accident he had numbness in the lateral portion of the left 
thigh, which did not extend above the thigh or distal to the 
knee.  The numbness was always present, and often took the 
form of a burning sensation which was quite painful.  It had 
become more frequent and more bothersome over the last three 
years.  Examination revealed full strength bilaterally in the 
hip flexors and extensors.  There was a fairly dense loss of 
light touch sensation over the distribution of the lateral 
cutaneous nerve on the left.  There was a slight, subjective 
reduction in light touch, pinprick and vibratory sense on the 
lateral left foot.  Otherwise, sensation was intact for 
pinprick, light touch, vibration, proprioception and 
stereognosis.  Reflexes were symmetric at the knees and 
ankles.  Babinski sign was absent.  The knee reflexes were 
more brisk than the other reflexes.  

The neurologist commented on pain and numbness described by 
the veteran and stated it corresponded to the lateral femoral 
cutaneous nerve of the thigh.  That nerve was often damaged 
as it passed beneath the inguinal ligament, though it could 
also be damaged traumatically.  The veteran's scars from his 
service related injury did cross over the nerve just proximal 
to the inguinal ligament on the left.  The neurologist 
believed that the nerve was damaged at the time of the 
service injury.  He identified the disorder as meralgia 
paresthetica.  Nerve conduction testing and electromyography 
examinations were conducted.  There was some increased 
amplitude and duration of the motor units in the left 
paraspinal area which could be consistent with an old S1 
nerve root injury.  Testing of the lateral femoral cutaneous 
nerves was impossible due to absence of response on the 
normal side.  Even though testing was impossible the 
neurologist had little doubt as to the diagnosis, since the 
veteran's old scars, pain and numbness corresponded with his 
diagnosis.  

A VA examination was also conducted in November 1997.  Since 
his last examination the veteran symptoms had gotten worse.  
He had constant tenderness and pain of an aching quality.  He 
had a burning sensation, numbness and tingling, off and on, 
for 15 to 20 minutes.  The anterolateral surface of the left 
thigh from about the anterior iliac spine down to just above 
the left lateral knee with a 2 to 4 centimeter area of 
scarring from a burn he received because he was unable to 
notice pain or cold sensations in that area.  The more severe 
pain occurred two times per week and worsened at random.  
There was a scarred area anteriorly that had tenderness under 
the belt line area and anterior to the iliac crest region.  
There was an 8 centimeter horizontal linear scar and a 3 by 
10 centimeter vertical elliptical scar.  He also reported 
that when he brought his left hip up it caught, but did not 
restrict motion otherwise.  He also had a history of low back 
injury at the time of his original injury.  

In October 1998 the RO changed the issue to residuals of a 
fracture of the left iliac crest, with lateral femoral 
cutaneous neuralgia of the left thigh, and continued the ten 
percent rating.  

The veteran submitted a letter in November 1998, stating that 
he wanted the RO to consider the testing done by the 
neurologist.  If the RO did not consider the evidence and 
continued to deny an increased rating he wanted to appeal.  

The RO received the veteran's VA outpatient treatment records 
from the Cheyenne Wyoming VA in November 1998.  They included 
July 1998 records of treatment for a chronic burning 
sensation of the left thigh.  

The veteran submitted a Statement in Support of Claim in 
September 1999.  He asserted his pain had increased since had 
submitted his appeal for an increase.  

The RO in December 1999 continued the 10 percent rating for 
residuals of a fracture of the left iliac crest with lateral 
femoral cutaneous neuralgia in the left thigh.  

The RO issued the veteran a statement of the case in 
September 1999.  In October 1999 the veteran submitted his 
substantive appeal.  The veteran's representative submitted a 
copy of a treatment record from October 1999.  The veteran 
reported left groin pain with a paresthesias-like pain in the 
lateral left thigh.  It was noted that he had extensive 
scarring over the anterior left hemi pelvis extending up over 
the abdomen.  The veteran indicated that it felt like his 
lateral thigh was on fire on occasion and when he sat in the 
locomotive (at work) and his trousers bunched up, the 
pressure over the iliac crest worsened his paresthesias-like 
thigh pain.  There was no sciatic forminal tenderness.  
Flexion of the left hip was to 120 degrees, internal rotation 
was to 10 degrees and external rotation was to 60 degrees, 
abduction was to 45 degrees, without pain.  X-rays revealed 
normal cartilage space of the left hip, and there was ectopic 
bone formation superior to the lateral left hemi pelvis 
secondary to the old fracture.  The impression was the 
veteran had fractured pelvis, with minimal involvement of the 
left hip and extensive scarring over the anterior left hemi 
pelvis and abdomen with meralgia paresthesias into the 
lateral thigh on the left.  

A supplemental statement of the case was issued to the 
veteran in September 1999.  

In January 2001 the Board remanded the veteran's claim to the 
RO for additional development, to include VA neurological and 
orthopedic evaluations.  

The RO sent the veteran a letter in June 2001, informing him 
of the provisions of the VCAA and of what evidence was needed 
to support his claim.  The letter also explained what actions 
the veteran needed to take and how VA could assist him, and 
it listed all of the evidence which had been received in 
support of his claim.  The veteran responded in August 2001 
and asked the RO to request his VA records and his service 
medical records pertaining to the original injury in service.  

In August 2001 the RO received copies of the veteran's 
outpatient treatment records from the VA in Cheyenne, which 
included a May 2001 report of intermittent left leg pain 
going down the back of the leg to the foot for the last 
several months.  

The veteran submitted his treatment records from Scottsbluff 
Orthopaedic Associates.  They included March 1984 complaints 
of pain when hyperflexing the hip.  The assessment was the 
veteran had tendonitis, possibly secondary to scar formation, 
but it was also noted that it could be an anterior superior 
iliac syndrome, with the belt rubbing against the area.  

In January 2002 the RO arranged for a VA Fee basis orthopedic 
examination.  The report of the January 2002 evaluation noted 
the veteran had trouble wearing clothes and belts, and had 
trouble climbing up and down ladders.  In his job as an 
engineer on the railroad he had to climb up and down ladders 
frequently.  He thought that was causing his recent 
increasing pain.  He also noticed pain with movement of the 
hip, to include squatting.  Range of motion of the left hip 
was full, however, past 80 degrees of flexion he had 
significant pain in the area of the left hip.  Internal and 
external rotation did not increase his pain.  He had 
decreased sensation along the lateral femoral cutaneous nerve 
of the left thigh.  His antero-superior iliac crest showed a 
well healed incision which was quite adherent to the bone and 
very tender.  Palpation in the area caused a Tinel's down the 
left femoral cutaneous nerve and into the thigh itself.  X-
rays of the anteroposterior pelvis, revealed heterotopic bone 
in the area of the anterosuperior iliac spine with a large 
osteophyte anteriorly.  There was no evidence of hip or 
lumbosacral arthritis.  

A VA fee basis neurological evaluation was conducted in April 
2002.  The veteran reported having low back pain since he was 
injured in service.  He described a burning type of pain 
primarily on the outside which occasionally spread into the 
buttocks region, but not posteriorly; the pain was located 
primarily where he carried his wallet.  He also had sensory 
loss in the left thigh.  The only time he elicited pain with 
movement was when he flexed the left hip and leg together.  
The burning sensation could be almost instantaneous in its 
onset and could occur when he was sitting or walking.  Motor 
examination of the lower extremities revealed some very 
minimal giveaway type of weakness involving hip flexion and 
extension, very brief and nonsustained.  It was uncertain 
whether or not it was related to pain.  Otherwise all ranges 
of motion were normal.  Sensory examination in the left lower 
extremity revealed a sharply demarcated hypersensitivity to 
sharp touch corresponding approximately to the lateral 
femoral cutaneous nerve, and in the foot in the left side 
corresponding to the S1 distribution.  Soft touch 
discrimination was diminished in those regions as well.  No 
other radicular patterns of sensory loss were noted.  Deep 
tendon reflexes were normal, two plus to mildly elevated 
three plus at the patellae and trace to one plus at the 
Achilles.  

The neurologist's impression was that the veteran had more 
than one neurological injury; meralgia paresthetica was also 
suspected, but an overlying L5 or S1 radiculopathy should be 
considered.  He also indicated the veteran might have "back 
pocket wallet sciatica."  The neurologist recommended a 
Magnetic Resonance Imaging (MRI) scan be performed to 
determine if there was bony spurring or disk material 
impinging on the spine.  

A July 2002 MRI revealed impressions of disc degeneration at 
L3/4, disc degeneration with bulge and a midline annular tear 
L4/5, and Grade II spondylolisthesis and spondylolysis at 
L5/S1, which resulted in severe bilateral forminal 
encroachment and impingement of both L5 nerve roots.  

After the MRI was performed, a private neurologist again 
evaluated the veteran in September 2002.  A detailed myotomal 
examination of the lower extremities was performed, including 
the psoas, hip abductors, hip adductors, quadriceps, biceps 
femoris, tibialis anterior, extensor hallucis longus, 
peroneus long and brevis, gastrocnemius, and toes all being 
5/5 symmetric bilaterally.  Detailed pinprick examination 
revealed reproducible consistent hypalgesia in the lateral 
femoral cutaneous nerve distribution on the left side and in 
the distal L5 distribution, including the lateral calf and 
the superficial peroneal distribution from L5 on the dorsum 
of the foot.  The remainder of the dermatomes tested on the 
left leg were otherwise intact.  His deep tendon reflexes 
were elicited being 2/4 in the patellae, 2/4 in the right 
Achilles, 1/4 in the left Achilles.  The veteran was able to 
toe and heel walk without difficulty.  There was no sciatic 
notch or sacroiliac tenderness on either side.  He had a well 
healed scar in his anterior iliac crest area, which was close 
to where the lateral femoral cutaneous nerve normally runs; 
the examiner suspected the lateral numbness to the veteran's 
thigh was related to it.  The neurologist only had the MRI to 
review; he did not have the X-rays showing the heterotopic 
ossification/bone spur from the previous iliac crest repair 
that extended down his thigh or inguinal region.  The 
neurologist suspected it generated much of the veteran's 
symptoms.  The nerve roots at L5 were not clear on the MRI.  
The veteran had degenerative disc disease at the level above 
but no significant neurologic compression.  The disc at L5-
S1, the level of the slip, had really degenerated but was 
still present.  There was bilateral pars defect noted.  

The diagnoses included: Grade II spondylolisthesis L5-S1 
(probably symptomatic but minimally so compared to his 
anterior thigh symptoms.); a history of clauditory symptoms 
related to L5 nerve root could not be elicited as the 
veteran's life was limited by his anterior hip/pelvic pain; 
mild decreased sensation L5 distribution left without any 
motor symptoms, duration unknown; and chronic pain syndrome.  

In his recommendations the neurologist stated the veteran's 
back problems could be related to the accident in service, 
but he did not have any X-rays from that time to prove or 
disprove it.  It was noted that the bilateral pars defect 
with a degenerative slip could occur as a congenital problem.  
As to the spondylolisthesis with foraminal stenosis, it was 
observed that the veteran had minimal symptoms related to it 
compared to his anterior thigh pain.  

Based on that examination, the RO in a December 2002 rating 
decision granted service connection for L5-S1 
spondylolisthesis.  They rated the veteran's residuals 
separately as follows: residuals of fracture of left iliac 
crest, with L5-S1 spondylolisthesis, rated 10 percent 
disabling; lateral femoral cutaneous neuralgia of the left 
thigh, rated as 20 percent disabling; and tender scar of the 
left hip, rated as 10 percent disabling.  

The RO issued the veteran a supplemental statement of the 
case in December 2002.  In February 2003 the veteran 
submitted his notice of disagreement with the evaluations 
assigned.  He contended he was experiencing mild to moderate 
to even severe pain on a daily basis.  He hurt all the time.  
He submitted statements from his spouse and his daughter who 
had observed how his activities had been increasingly limited 
by his pain.  

The RO again requested the veteran's records from the 
Cheyenne VA Medical Center.  His outpatient treatment records 
for the period from March 1999 to April 2003 included 
November 2002 records noting the veteran had increasing pain 
since August of 2002.  The veteran was given a prescription 
for 60 hydrocodone a month.  The veteran returned in December 
2002 and reported he was having lots of problems with 
backaches.  The veteran was taking Tylenol with codeine for 
his pain.  They discussed how narcotic medications should not 
be taken close to the time the veteran had to go to work.  He 
was given Lortab to take at work and Lodine to see if it 
helped his pain.  

In April 2003 the Decision Review Officer issued a decision 
granting a 10 percent rating for residuals of fracture of the 
left crest, with painful motion of the left hip, and a 
separate 40 percent rating for spondylolisthesis at L5-S1.  
The 20 percent rating for lateral femoral cutaneous neuralgia 
and the 10 percent rating for tender scar of the left iliac 
crest were continued.  

The RO then issued a supplemental statement of the case to 
the veteran in April 2003.  The issues listed were: 10 
percent evaluation for residuals of fracture of the left 
iliac crest with painful motion of the left hip 
spondylolisthesis at L5-S1; 20 percent for lateral femoral 
cutaneous neuralgia of the left thigh; and 10 percent rating 
for tender scar of the left iliac crest.  

Relevant Laws and Regulations.  The regulations provide that 
when pelvic bones are involved that the variability of 
residuals following fractures necessitates rating on specific 
residuals, faulty posture, limitation of motion, muscle 
injury, painful motion of the lumbar spine, manifested by 
muscle spasm, mild to moderate sciatic neuritis, peripheral 
nerve injury, or limitation of hip motion.  38 C.F.R. § 4.67 
(2002).  

Limitation of flexion of the thigh to 45 degrees is rated as 
10 percent disabling.  A 20 percent rating is provided with 
limitation of flexion to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2002).  

Limitation of extension of the thigh to 5 degrees is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5251 (2002).  

Limitation of adduction when the veteran cannot cross his 
legs is rated as 10 percent disabling.  Limitation of 
rotation of the thigh when the veteran cannot toe-out more 
than 15 degrees on the affected leg is rated as 10 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2002).  

Neuralgia, cranial or peripheral, characterized usually by 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2002).  

Complete paralysis of the anterior crural nerve (femoral) is 
rated as 40 percent disabling.  Incomplete severe paralysis 
is rated as 30 percent disabling.  Incomplete moderate 
paralysis is rated as 20 percent disabling.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8726 (2002).  

In July 2002 VA published new regulations for evaluations 
disability related to the skin.  67 Fed. Reg. 49590-49599 
(July 31, 2002).  The new regulations became effective August 
30, 2002.  

Prior to August 30, 2002 the regulations provided that: Scars 
which are superficial, poorly nourished, with repeated 
ulceration are rated as 10 percent disabling.  Superficial 
scars which are tender and painful on objective examination 
are rated as 10 percent disabling.  38 C.F.R. Part 4, 
Diagnostic Code 7803, 7804 (2002).  

Other scars are rated based on limitation of the function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).  

On or after August 30, 2002 the regulations provided that 
scars, other than the head face, or neck that were 
superficial and that did not cause limited motion; area or 
areas of 144 square inches (929 sq. centimeter.) or greater 
were rated as 10 percent disabling.  67 Fed. Reg. 49590-49599 
(July 31, 2002)(to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7802).  

Scars, other than head, face, or neck, that are deep or that 
cause limited motion: when the area or areas exceeding 12 
square inches (77 square centimeters) are rated as 20 percent 
disabling.  67 Fed. Reg. 49590-49599 (July 31, 2002)(to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7801)

Superficial scars which are painful on examination are rated 
as 10 percent disabling.  Note (1): A superficial scar is one 
not associated with underlying soft tissue damage.  Note (2): 
In this case, a 10 percent evaluation with be assigned for a 
scar on the tip of the finger or toes even though amputation 
of the part would not warrant a compensable evaluation.  
67 Fed. Reg. 49590-49599 (July 31, 2002)(to be codified at 
38 C.F.R. § 4.118, Diagnostic Code7804).  

The veteran's spondylolisthesis of L5-S1 is rated 40 percent 
under the criteria for intervertebral disc syndrome.   
Diagnostic code 5293 contained in 38 C.F.R. § 4.71a was 
revised effective September 23, 2002.  When a law or 
regulation changes after a claim has been filed or before an 
administrative process has been concluded, the version most 
favorable to the veteran must be applied unless Congress has 
provided otherwise.  Karnas v Derwinski, 1 Vet. App. 308, 312 
(1991).

Under the old provisions of Diagnostic Code 5293 
(intervertebral disc syndrome), (in effect prior to September 
22, 2002,) a 60 percent evaluation is warranted when the 
disorder is pronounced with little intermittent relief, there 
is sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and there are neurologic findings, 
such as absent ankle jerk, appropriate to the site of the 
diseased disc; a 40 percent evaluation is warranted when the 
disorder is severe and there is only intermittent relief from 
recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

To warrant a higher rating under the new criteria, to a 60 
percent evaluation, the veteran must have intervertebral disc 
syndrome that results in incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 22, 2002). 

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  (Authority: 38 U.S.C. § 
1155)

Other potentially applicable Diagnostic Codes include 
Diagnostic Code 5292 which provides a 40 percent rating for a 
severe limitation of lumbar motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  Finally, Diagnostic Code 5289 
provides for a 40 percent evaluation where there is evidence 
of favorable ankylosis of the lumbar spine, and a 50 percent 
evaluation where there is evidence of unfavorable ankylosis

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

Analysis.  The Board must first consider whether the 
veteran's claims are for the assignment for higher initial 
ratings or claims for increased ratings.  The RO in a March 
1989 rating decision granted a 10 percent rating for the 
veteran's residuals of the fracture of the left iliac crest 
based on the finding that the veteran's scar was painful and 
was irritated by his belt.  The veteran did not appeal that 
rating decision to the Board.  Thus, it is apparent that the 
10 percent rating in effect when the veteran filed his 
current claim for an increase in October 1997 was based on 
the painful scar.  Subsequent to that rating decision the RO 
granted service connection for lateral cutaneous neuralgia of 
the left thigh ( also known as meralgia paresthetica) in the 
October 1998 rating decision, assigning a 20 percent rating 
for the verve disability, and assigned a separate 10 percent 
rating for painful motion of the hip in the April 2003 
decision of the Decision Review Officer.  As those are 
initial ratings the Board has concluded that staged rating 
should be considered.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Painful Motion of the Hip

The regulations provide that residuals of fractures of the 
pelvic bones should be rated based on limitation of hip 
motion.  The Schedule for Rating Disabilities provides three 
diagnostic codes for rating limitation of motion of the hip.  
They rate limitation of flexion, extension and rotation.  

The medical records consistently reflect that the veteran has 
limitation of flexion of the left hip.  All other ranges of 
motion are full and without pain.  For that reason the Board 
compared the criteria for rating limitation of flexion with 
the measurement of the veteran's flexion of the hip recorded 
in the examination reports.  October 1999 records revealed 
the veteran had 120 degrees of flexion without pain.  In 
January 2002 the orthopedic examiner noted that the veteran 
had significant pain with flexion past 80 degrees.  

A higher evaluation to 20 percent for limitation of flexion 
requires that flexion be limited to 30 degrees.  38 C.F.R. 
§ 4.71, Plate II illustrates hip flexion as being from 0 when 
extended to 125 degrees when the hip is fully bent toward the 
abdomen.  The limitation of flexion demonstrated by the 
veteran does not meet the criteria for an evaluation in 
excess of 10 percent.  Even when the Board considers 
limitation based on pain and with use the limitation to 80 
degrees based on pain does not support a higher rating than 
10 percent.  See 38 C.F.R. § 4.40, 4.71a, Diagnostic Code 
5252 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  There 
is no objective evidence or competent opinion to show that 
flare-ups of pain, weakness, fatigue, or incoordination 
results in any additional limitation of motion to a degree 
that would support a rating in excess of 10 percent under any 
of the applicable limitation of motion codes.  Id; 38 C.F.R. 
§ 4.45. 

A higher initial rating than 10 percent for painful motion of 
the left hip as a residual of a fracture of the left iliac 
crest is not warranted.  The evidence does not indicate that 
a staged rating is appropriate in this case.  

Lateral Cutaneous Neuralgia of the Left Thigh

In January 2002 the veteran was examined by VA and lateral 
femoral cutaneous neuralgia was diagnosed.  A September 2002 
neurological evaluation identified the symptoms related to 
that diagnosis as hypalgesia in the lateral femoral cutaneous 
nerve distribution on the left side.  

A higher evaluation to 30 percent requires severe incomplete 
paralysis of the anterior crural nerve (femoral).  The 
regulations limit the rating for "neuralgia" to that 
commensurate with moderate incomplete paralysis, which is 
rated as 20 percent disabling.  38 C.F.R. § 4.123, 4.124a, 
Diagnostic Code 8726 (2002).  In the absence of evidence of 
complete paralysis, or a diagnosis of neuritis as opposed to 
neuralgia a higher schedular rating may not be assigned.  
38 C.F.R. § 4.123 (2002).  While the rating for neuralgia is 
limited by regulation to that commensurate with moderate 
incomplete paralysis, the Board notes that, in any event, 
there is no appreciable secondary atrophy or loss of strength 
of the quadriceps extensor muscles, and no more than overall 
moderate incomplete paralysis of the nerve.  

An initial rating in excess of 20 percent for lateral 
cutaneous neuralgia of the left thigh is not warranted.  The 
evidence does not support the application of a staged rating.  

Tender Scar

The veteran's scar is currently rated as 10 percent disabling 
based on a tenderness on examination under the old criteria 
for rating disabilities of the skin.  A higher evaluation 
would be available under 38 C.F.R. § 4.118, Diagnostic Code 
7805 based on limitation of the function of the part 
affected.  

As is set out above the veteran is already receiving 
compensation based on limitation of flexion of the left hip.  
The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves and joints of an extremity may overlap.  The 
evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2002).  The 
assignment of an evaluation of the scar based on limitation 
of function of the left hip would amount to pyramiding, since 
a disability rating has already been assigned for the 
limitation of flexion of the hip.  

The new criteria for rating scars provides a 20 percent 
rating for scars that cause limited motion, are deep and 
exceed 12 square inches or 77 square centimeters.  The 
veteran's scars which were measured in November 1997 as being 
a 8 centimeter horizontal linear scar and a 3 x 10 elliptical 
scar, do not exceed 77 square centimeters.  In addition the 
limitation of motion caused by the scar is already 
compensated as explained above.  A rating in excess of 10 
percent for a scar of the iliac crest is not warranted.  

                                                
Spondylolisthesis of L5-S1

In reviewing the relevant evidence of record, the Board notes 
at the outset that the veteran is currently in receipt a 40 
percent rating for spondylolisthesis of L5-S1 under the 
criteria for rating intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, Code 5293.  In addition, as noted above, he is 
receipt of a 20 percent rating for his lateral cutaneous 
neuralgia of the left thigh, which takes into account his 
neurological symptoms of the left lower extremity.  The 
pertinent medical evidence, to include reports of several 
neurological evaluations in recent years, shows that the 
veteran's  neurological impairment has been attributed at 
various times to either lateral  cutaneous neuralgia of the 
left thigh or disc disease of the lumbosacral spine.  Thus, 
it is apparent that the veteran's current 40 and 20 percent 
ratings are for symptoms that overlap.  Evaluation of the 
same disability or the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  In any event, 
the Board finds that the veteran's spondylolisthesis of L5-S1 
is not manifested by pronounced intervertebral disc syndrome.  
In support of this finding, the Board notes that there is no 
evidence of absent ankle jerks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Moreover, attacks of neurological 
symptoms, while severe, have not been persistently attributed 
to disc disease.  Thus a rating in excess of 40 percent is 
not warranted under the criteria for rating intervertebral 
disc syndrome in effect prior to September 22, 2002.  

As noted above, to warrant a higher rating under the criteria 
in effect since September 22, 2002, to a 60 percent 
evaluation, the veteran must have intervertebral disc 
syndrome that results in incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  By "incapacitating episodes" is meant a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  The record shows no such 
incapacitation.  

As to separate ratings for orthopedic and neurological 
disabilities, as the veteran is currently in receipt of a 20 
percent rating for lateral cutaneous neuralgia of the left 
thigh, there is no additional neurological impairment of a 
peripheral nerve in the lower extremities that permits a 
higher rating by combining separate ratings for orthopedic 
and neurological disabilities.  Even considering all of the 
neurological impairment, the Board finds no evidence more 
than moderate limitation of motion of the lumbar spine, which 
would warrant a 20 percent rating.  To arrive at a rating in 
excess of 40 percent, the neurological impairment would have 
to be rated at least 30 percent.  38 C.F.R. § 4.25.  As noted 
above, there is indication of any appreciable atrophy or loss 
of strength of the affected muscles.  The objective evidence 
of more than moderate incomplete paralysis of either the 
femoral or sciatic nerve.    

In view of the foregoing, a rating in excess of 40 percent is 
not warranted under either version of Code 5293.  As to any 
alternative code, as noted above, there is no medical 
evidence of more than moderate limitation of motion of the 
lumbar spine and, in any event, the current 40 percent 
evaluation is the maximum rating allowed for limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Code 5292.  
The Board has considered the guidance of DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45); 
however, the analysis in DeLuca does not assist the veteran, 
as he is receiving the maximum disability evaluation for 
limitation of motion of the lumbar spine.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  There is no medical 
evidence of unfavorable ankylosis of the lumbar spine 
(38 C.F.R. § 4.71a, Code 5289) to support a 50 percent 
evaluation.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not applicable.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board has also considered the question of whether an 
extraschedular rating is warranted under 38 C.F.R. § 
3.321(b)(1).  Ratings generally are to be on the basis of the 
Rating Schedule.  However, in exceptional cases, where the 
schedular evaluation is found to be inadequate, the Under 
Secretary for Benefits or the Director of the Compensation of 
Pension Service, upon field station submission, is authorized 
to approve an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability. The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  The Board does not have authority to assign an 
extraschedular rating in the first instance, although in 
appropriate cases it may refer the matter to a designated VA 
official for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 337 (1996).  Here, there is no 
indication that the veteran's painful motion of the left hip 
due to a fracture of the left iliac crest, lateral cutaneous 
neuralgia of the left thigh, tender scar of the iliac crest, 
or spondylolisthesis of L5-S1 results in an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to warrant a higher evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  
Accordingly, a referral for extraschedular consideration is 
not warranted.


ORDER

An initial rating in excess of 10 percent for painful motion 
of the left hip due to a fracture of the left iliac crest is 
denied.  

An initial rating in excess of 20 percent for lateral 
cutaneous neuralgia of the left thigh is denied.  

A rating in excess of 10 percent for a tender scar of the 
iliac crest is denied.  

An initial rating in excess of 40 percent for 
spondylolisthesis of L5-S1 is denied.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

